
	
		III
		110th CONGRESS
		1st Session
		S. RES. 253
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2007
			Mr. Lugar (for himself,
			 Mr. Biden, and Mr. Hagel) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		
			June 28, 2007
			Reported by Mr. Biden,
			 without amendment
		
		
			September 7, 2007
			Considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  establishment of a Museum of the History of American Diplomacy through private
		  donations is a worthy endeavor.
	
	
		Whereas the role of diplomacy in the foreign policy of the
			 United States deserves recognition;
		Whereas the day-to-day efforts of American diplomats
			 serving in overseas embassies and in the United States also deserve
			 recognition;
		Whereas, in 1998, the Department of State began to explore
			 the feasibility of establishing a Museum of the History of American Diplomacy
			 (in this resolution referred to as the Museum);
		Whereas the Foreign Affairs Museum Council (in this
			 resolution referred to as the Council), a 501(c)(3) charitable
			 foundation, was created subsequently to raise funds for the Museum through
			 donations from private sector organizations, former diplomats, and concerned
			 citizens;
		Whereas no taxpayer funds will be used for the
			 establishment of the Museum;
		Whereas former Secretaries of State Henry Kissinger,
			 Alexander Haig, George Schultz, James Baker III, Lawrence Eagleburger, Warren
			 Christopher, Madeleine Albright, and Colin Powell serve as Honorary Directors
			 of the Council;
		Whereas experienced and noteworthy diplomats and foreign
			 policy experts, including Elizabeth Bagley, Keith Brown, Frank Carlucci, Elinor
			 Constable, Leslie Gelb, William Harrop, Arthur Hartman, Herbert Hansell,
			 Stephen Low, Thomas Pickering, Richard Solomon, and Terence Todman, serve on
			 the Board of Directors of the Council;
		Whereas former members of the Senate, including the
			 Honorable Paul Sarbanes, and of the House of Representatives, including the
			 Honorable Lee Hamilton, also serve on the Board of Directors of the
			 Council;
		Whereas the Honorable Charles Mac Mathias,
			 a former Senator and member of the Committee on Foreign Relations of the
			 Senate, is the Chairperson of the Board of Directors of the Council;
		Whereas the Council has already raised over $1,300,000
			 through private donations; and
		Whereas $300,000 has been spent to complete an initial
			 concept design for the Museum: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the diplomats of
			 the United States serving overseas and in the United States are in many cases
			 the front line of our national security policy;
			(2)the people of the
			 United States deserve a better understanding of the efforts of these brave men
			 and women;
			(3)talented young
			 people and their families should be encouraged to consider careers in foreign
			 affairs as an important contribution to their country;
			(4)the establishment
			 of a Museum of the History of American Diplomacy that highlights the work of
			 these men and women throughout the history of the United States is a worthy
			 endeavor; and
			(5)the current plan
			 of the Foreign Affairs Museum Council to fund the museum through private
			 donations is appropriate and deserves the support of the Department of
			 State.
			
